Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 10/28/2021, in which Claim(s) 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.

Claim Rejections - 35 U.S.C. § 112:
Applicants’ arguments with respect to 112 2nd paragraph with rejection of claim(s) 13 and 17 have been fully considered and are persuasive.  The rejection have been withdrawn.

EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner's amendment was given in a telephone interview with Attorney Raymond Mah at 703.816.4044 on 11/18/2021.
The application has been amended as follows:
1. (Currently amended) A method of controlling a communications device to operate according to a prescribed policy, wherein an encryption server remote from the device selects an encryption policy for one or more applications running on the device and generates an encryption agent for transmission to the device for deployment, the agent being configured to control the device to encrypt data according to the encryption policy selected by the encryption server, in which method, in response to a network or security event, the encryption server analyses the  network and security event to determine an encryption level and analyses the device to determine the resource usage of the device, adjusts the encryption policy in accordance with the determined encryption level and the determined resource usage of the device to allocate resources of the device more efficiently, and communicates the adjusted encryption policy to the device.

2. (Currently amended) The method according to Claim 1, wherein the network or security event is a security threat detected by or communicated to the network, and the device is controlled to apply the adjusted encryption policy in response to the detected security threat.

adjusted encryption policy.

11. (Currently amended) A computer system comprising:
a processor; and
a memory storing computer program code, which upon execution by the processor configures the computer system to:
control a communications device to operate according to a prescribed policy, wherein an encryption server remote from the device selects an encryption policy for one or more applications running on the device and generates an encryption agent for transmission to the device for deployment, the agent being configured to control the device to encrypt data according to the encryption policy selected by the encryption server, and in response to a network or security event, the encryption server analyses the network or security event to determine an encryption level and analyses the device determine the resource usage of the device, adjusts the encryption policy in accordance with the determined encryption level and the determined resource usage of the device to allocate resources of the device more efficiently, and communicates the adjusted encryption policy to the device.

encryption level and analyses the device to determine the resource usage of the device, adjusts the encryption policy in accordance with the determined encryption level and the determined resource usage of the device to allocate resources of the device more efficiently, and communicates the adjusted encryption policy to the device.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s arguments pages 9-13 filed on 10/28/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/DAO Q HO/Primary Examiner, Art Unit 2432